Citation Nr: 9907682	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  94 - 14 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a 
gunshot wound of the right foot based on aggravation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from April 30, 1968 to 
November 26, 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1993 
from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

A review of the claims folder shows that a prior Board 
decision of December 1989 denied entitlement to service 
connection for a right foot disability.  That determination 
constituted a final appellate action of the issue, and was 
the last decision on the merits.  In July 1993, the veteran 
undertook to reopen his claim for service connection for a 
right foot disability by submitting additional evidence.  A 
rating decision of October 1993 determined that new and 
material evidence had not been submitted to reopen a claim 
of entitlement to service connection for a right foot 
disability, and the veteran appealed that determination.  

This case came before the Board in February 1996, at which 
time the Board determined that new and material evidence 
had been submitted, reopened the veteran's claim, and 
Remanded the case to the RO for additional development of 
the evidence and review of the claim on a de novo basis.  
The requested development and adjudicative actions have 
been satisfactorily completed and the case is now before 
the Board for further appellate consideration on a de novo 
basis.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  Independent medical evidence establishes that the 
veteran's residuals of a gunshot wound to the right foot 
clearly and unmistakably preexisted service entry; and that 
no chronic increase in the severity of the veteran's 
preexisting residuals of a gunshot wound to the right foot 
during active service has been demonstrated other than that 
due to the natural progress of the disease or injury.  


CONCLUSION OF LAW

Residuals of a gunshot wound to the right foot sustained in 
January 1967 clearly and unmistakably preexisted service 
entry; independent medical evidence establishes no chronic 
increase in the severity of the preservice disability 
during active service other than that due to the natural 
progress of the disease or injury.  38 U.S.C.A. § 1110, 
1153, 5107 (West 1991);  38 C.F.R. § 3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  
38 U.S.C.A. §  5107(a) (West 1991).  We further find that 
the facts relevant to the issue on appeal have been 
properly developed and that the statutory obligation of VA 
to assist the veteran in the development of his claim has 
been satisfied.  38 U.S.C.A. §  5107(a)(West 1991).  In 
that connection, we note that the RO has obtained available 
evidence from all sources identified by the veteran; that 
he has been afforded two personal hearings at the RO and a 
hearing before the undersigned Member of the Board sitting 
at Washington, DC; and that he underwent a VA orthopedic 
examination in May 1969 and further comprehensive VA 
podiatric and radiographic examinations in connection with 
his claim in June 1996.  On appellate review, the Board 
sees no areas in which further development might be 
productive.

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303 
(1998). 

The appellant contends that the RO committed error in 
failing to grant entitlement to service connection for a 
right foot disability because it did not take into account 
or properly weigh the medical and other evidence of record.  
It is contended that the veteran sustained a shotgun wound 
to the right foot prior to service entry; that the shotgun 
wound healed leaving no residual disability; and that the 
absence of residual disability is established by the 
veteran's record of subsequently participating in high 
school athletics with no limitation or handicap.  It is 
contended that the veteran has submitted statements from 
his high school coaches specifically addressing the absence 
of preservice right foot disability, and that the veteran 
has offered additional testimony providing specifics 
regarding his preservice right foot injury, the inservice 
aggravation of that injury in a fall, his treatment during 
and after service for such aggravated injury, and places 
where he received treatment for the disability at issue 
during the initial postservice year and subsequently.  

I.  Evidentiary and Procedural History

The veteran's service entrance examination is not 
available.  His DD Form 214 shows that he was inducted into 
service on April 30, 1968, and his service medical records 
disclose that he was seen on May 10, 1968, for complaints 
of right foot pain secondary to an "old shotgun wound."  
He related to a treating physician that he sustained a 
shotgun wound to his right foot one and one-half years 
previously.  He was again seen four days later with similar 
complaints, given arch supports, and an X-ray of the right 
foot was requested.  The examiner stated that the veteran 
had an "old shotgun wound" of the right foot.  

The veteran was subsequently seen in July 1968 complaining 
of a sore right foot, and was given a P3 profile.  In 
August 1968, he again complained of a sore right foot, and 
stated to a treating physician that he had sustained a foot 
wound eight or nine months previously.  Examination 
revealed a tender, swollen entrance wound site.  He was 
given a P2 profile, instructed to avoid marching and 
prolonged standing and to enforce his profile, and a change 
in his military occupational speciality was recommended.  
The veteran subsequently stated that he was shot before 
entering service, and that his doctor told him that his 
foot would hurt him the rest of his life.  The examiner 
stated that the veteran wanted something done for his foot 
or that he be given a discharge.  Although the veteran was 
given several appointments in the orthopedic clinic, he 
failed to report for orthopedic consultation.  In September 
1968, the veteran was seen for a painful scar on the 
plantar surface of his right foot, and was given a foam pad 
to cushion a scar on the bottom of his foot.  An October 
1968 entry from the physical therapy clinic disclosed that 
the veteran had received one week's whirlpool and exercise 
therapy without significant change, and he was referred to 
the Physical Evaluation Board for evaluation.  The veteran 
executed an Application for Expeditious Discharge in 
October 1968, requesting a discharge based upon unfitness 
for retention in military service by reason of physical 
disability. 

A report of medical examination for discharge, conducted in 
October 1968, shows that the veteran had a painful plantar 
scar from an old gun shot wound which made wearing military 
footwear impossible.  A Narrative Summary, dated in October 
1968, stated that the veteran had a painful plantar scar of 
the right foot from a January 1967 gun shot wound entering 
the dorsum of the foot and exiting in the plantar surface, 
with pain radiating from the plantar through the dorsal 
scar.  It was noted that the veteran was treated at the 
time of the accident and on several occasions thereafter by 
his family physician.  Since the January 1967 accident, his 
pain had worsened with increased activity and the buildup 
of a thickened callus and a painful keloid scar on the 
plantar surface of the right foot.  
X-ray examination revealed findings of previous old 
fracture with some metal fragments from a 14-gauge shotgun 
[sic].  The diagnosis was painful plantar scar and keloid 
formation, right foot; not in line of duty; existed prior 
to service entry.  The veteran was administratively 
separated from service on November 26, 1968 as unfit due to 
failure to meet retention standards due to a painful 
plantar scar and keloid formation, right foot; not in line 
of duty; existed prior to service entry; not aggravated by 
service.  

The veteran's original claim for VA disability compensation 
benefits for a right foot disability, received in January 
1969, made no mention of a preservice gunshot wound of the 
right foot.  On VA examination in May 1969, the veteran's 
complaints included right foot pain since 1967 and 
inability to walk on the sole of his right foot due to pain 
on the plantar surface of the foot.  Examination revealed a 
large hard mass on the plantar surface just proximal to the 
plantar heads, slightly elevated and appearing to go deep 
into the soft tissues of the foot, and extremely painful to 
palpation.  The longitudinal arch was moderately depressed 
and there was bulging in the medial border.  A full range 
of motion was present in the right ankle, and there was no 
tenderness to palpation.  The diagnosis was large plantar 
wart, right foot, chronic, moderately painful.  

The veteran's claim was denied by rating decision of 
September 1969 on the ground that his residuals of a gun 
shot wound of the right foot preexisted service, as shown 
by evidence of a painful plantar scar almost immediately 
following service entry, and were not aggravated during 
service.  In the absence of an appeal, that determination 
became final.  

In March 1988, the veteran undertook to reopen his claim 
for service connection for residuals of a gun shot wound of 
the right foot by submitting VA Form 21-526.  That 
application included the assertion that his right foot 
disability began after six weeks of infantry training when 
he tripped over a log while running.  He reported treatment 
by a Dr. Levin, deceased, and at the VA hospital in 
Shreveport, Louisiana, but was unable to remember the 
dates.  

A letter from an otherwise unidentified associate of the 
veteran stated that she received a letter from him in 
September 1968 stating that he had tripped and hurt his 
foot in training.  

In a Statement in Support of Claim, received at the RO in 
June 1988, the veteran asserted, in pertinent part, that he 
was discharged from service because he was hurt in basic 
training; that he had been working hurt ever since; that he 
did not ask to be discharged from service but was told that 
they could not fix his right foot; and that he could not 
get a job because of the limp he received while serving his 
country.  In another Statement in Support of Claim, 
received at the RO in February 1989, the veteran repeated 
substantially the same allegations and requested a personal 
hearing at the RO.  

A personal hearing was held before a Hearing Officer at the 
RO in April 1989.  The veteran testified that he sustained 
a through-and-through gunshot wound injury to the right 
foot at about age 16, approximately two and one-half to 
three years before entering service; that at the time of 
the event he was holding a .410 shotgun with the barrel 
resting on his foot; that no stitches were required and he 
had no surgery following that event; that he subsequently 
had no problems with his foot before entering service; but 
participated in sports in high school; that he began to 
experience pain and swelling of the bottom of his right 
foot in about the 6th or 7th week of basic training; that he 
subsequently tripped and fell during "search and destroy" 
training and went on sick call the following day; that his 
MOS was changed to supply clerk and he completed supply 
clerk school; that he was seen for right foot complaints 15 
or 20 times during service; that he attempted to enlist on 
two occasions prior to being drafted, but was unable to 
pass the physical on those occasions; and that he passed 
the physical when he was drafted because his foot was not 
hurting at that time, and the examiner said there was 
nothing wrong with him.  The veteran further testified that 
at the time of his gun shot injury, he and two friends were 
riding around in a car at night hunting; that the gun 
barrel was resting on his foot; that he did not know the 
gun was loaded; that the gun discharged through his foot; 
that he was unable to walk for 8 months; that he 
subsequently played high school football and basketball, 
and ran track; that he finished school in 1966; that he 
worked as a truck driver and did concrete work while 
attempting to join the Army; and that the Army twice 
refused him voluntary enlistment after he took physical 
examinations.  A transcript of his testimony is of record.  

A Hearing Officer's decision of April 1989 denied the 
veteran's claim on the grounds that new and material 
evidence had not been submitted to reopen his claim for 
service connection for a right foot disability.  The 
veteran filed a timely Notice of Disagreement.  In his 
Substantive Appeal, he alleged that he wasn't hurt when he 
entered service; that he went through two medical 
examinations prior to entering service; that his right foot 
was aggravated by service; and that he completed six weeks 
of basic training before going on sick call.  

A Board decision of December 1989 determined, in pertinent 
part, that the manifestations of right foot disability 
shown in service were consistent with the nature of the 
injury he had before service and there was no increase in 
severity of the underlying disorder while he was on active 
duty.  His claim was denied and, in the absence of a timely 
appeal, became final.

In a series of letters received in May and July 1990, the 
veteran acknowledged that he had been shot before entering 
service, but stated that he was not crippled prior to 
entering service; that he became a cripple during service; 
that if he was hurt before service entry, he should have 
been dismissed from service; and that his preservice injury 
was aggravated during service.  

In August 1993, the veteran undertook to reopen his claim 
for service connection for residuals of a gunshot wound of 
the right foot based on aggravation by submitting 
additional evidence.  That evidence consisted of a June 13, 
1988 letter from James M. Hamilton, MD, stating that an X-
ray of the veteran's foot showed an old shotgun blast 
injury with damage and destruction to many metatarsal bones 
of the right foot which, in his opinion, constituted a 
serious degree of disability to the veteran.  Another 
letter from the same physician, dated in August 1993, 
stated that he saw the veteran on one occasion in June 1988 
for a foot injury, and referred to his previous letter.  

The veteran's claim was denied by rating decision of 
October 1993 on the ground that new and material evidence 
had not been submitted to reopen his claim for service 
connection for a right foot disability, diagnosed as 
residuals of a gun shot wound to the right foot.  The 
veteran initiated an appeal and requested a personal 
hearing.

A personal hearing was held before a Hearing Officer at the 
RO in January 1994.  The veteran testified that he was shot 
in the right foot with a .410 shotgun at age 13 or 14 while 
hunting; that he had no problems with his right foot after 
it healed; that he played football and basketball in high 
school; that he began having pain and swelling problems 
with his right foot in service after the 6th or 7th week of 
basic training; that such problems resumed after the 7th 
week of infantry training when he tripped and fell while on 
a seek and destroy training mission; that he was given a 
profile; that he was not sent to Vietnam after advanced 
infantry training, but was sent to supply clerk school; 
that he had no physical examination prior to being 
discharged, but reported to the dispensary and had a foot 
X-ray; that after service, the VA hospital in Shreveport 
said that there was nothing they could do for his foot; 
that he continues to have pain and swelling of his right 
foot; that although he was shot at age 13 or 14, it never 
really hurt until he tripped over a log during infantry 
training.  A transcript of his testimony is of record.  

A Hearing Officer's decision, dated in February 1994, 
determined that new and material had not been submitted to 
reopen the claim for service connection for a right foot 
disability, diagnosed as residuals of a gun shot wound to 
the right foot.
The veteran initiated a timely appeal, and requested a 
personal hearing before a Member of the Board at 
Washington, DC.

In his Substantive Appeal (VA Form 9), the veteran stated 
that he had no painful plantar wart on his right foot; that 
a plantar wart would not make his whole foot swell and 
hurt; that his foot problems were caused by tripping over a 
log in infantry training; and that he had been working hurt 
since 1969.  

A lay statement from the veteran's high school basketball 
coach, received in October 1995, stated that the veteran 
had played basketball for him at Overton High School in 
1965-1966, his senior year; and that he did not complain of 
foot problems, but was very fast and agile.  A lay 
statement from the veteran's high school football coach, 
received in October 1995, stated that the veteran was never 
injured during the years he participated in the Overton ISD 
athletic programs while under his supervision as coach and 
athletic director.  However, that latter statement is 
contradicted by a report of information for submitting a 
school injury claim, signed by that football coach, stating 
that the veteran sustained an injury to his hand during 
football practice in November 1965 while under that coach's 
supervision.  

A personal hearing on appeal was held in September 1995 
before the undersigned Member of the Board sitting at 
Washington, DC.  The veteran testified that he was shot in 
the right foot prior to entering service and developed a 
scar of the right foot; that he had problems with his foot 
after being shot, but had no foot problems when he was 
drafted; that his foot had not bothered him at all prior to 
service entry; that he played sports in high school without 
any problem; that his foot started bothering just a little 
in basic training; that he injured his foot in infantry 
training when he tripped over a log; that nothing was done 
for other than giving him a painkiller; that he was "laid 
in" for recuperation for "a week or two" and given a 
profile; that he "got all this in Vietnam"; that he was 
subsequently given a P3 profile and discharged from 
service; and that in January 1969, he went to the VA 
hospital in Shreveport and got "laid up for a while."  

The veteran also testified that he sustained a shotgun 
wound to the right foot three years or so prior to service 
while he and another person were cleaning the gun; that 
they began "tussling over the gun" and it accidentally 
discharged; that he was hospitalized, shot was removed from 
the wound site, and his foot was bandaged; that he was 14 
or 15 years old at the time; that he played football in 
high school and had no problem; that after injuring his 
foot tripping over a log while in infantry training, his 
foot was X-rayed and he was given pain pills, but received 
no other treatment; that after service, he experienced pain 
and a burning sensation in his right foot; that the 
physician who initially treated his gunshot wound injury, 
Dr. Levin, is deceased; that he was subsequently treated by 
Dr. [James] Hamilton, who gave him an occasional 
prescription; that he had obtained a number of jobs 
following service and was currently employed; and that he 
feels that his preservice gun shot wound injury was 
aggravated during active service.  A transcript of his 
testimony is of record.  

In a February 1996 decision, the Board determined that new 
and material evidence had been submitted to reopen the 
veteran's claim, and remanded the case to the RO for 
additional development of the evidence and de novo review.  

Information provided by the VAMC, Dallas, and the VAMC, 
Waco, reported no hospital admissions or outpatient 
treatment of the veteran between 1968 and the present.  A 
VA Form 21-4142, completed by the veteran in May 1996, 
reported treatment at the VAMC, Shreveport, only in 
December 1993.  Another VA Form 21-4142, completed by the 
veteran in May 1996, reported treatment by Thomas G. 
Taylor, MD, only in January 1994.  Another VA Form 21-4142, 
completed by the veteran in May 1996, reported treatment by 
James Hamilton, MD, only in June 1998.  Another VA Form 21-
4142, completed by the veteran in May 1996, reported 
treatment by a Dr. Levin at Overton Hospital, but failed to 
provide the date of such treatment and indicated that Dr. 
Levin was dead and Overton Hospital closed.  

VA outpatient treatment records from the VAMC, Shreveport, 
dated in December 1993, show that the veteran was seen for 
complaints of an old gunshot wound of the right foot at age 
14.  Examination disclosed a slight swelling and tenderness 
of the dorsal aspect of the right foot.  X-ray examination 
revealed a gunshot wound to the right foot with significant 
metallic shrapnel seen embedded about the midfoot and 
proximal forefoot, including the distal row of tarsal bones 
and 2nd and 3rd metatarsals.  Arthritic changes and 
disruption of the normal tarsal architecture was 
demonstrated.  The radiographic impression was status post 
gunshot wound right midfoot with secondary deformity.  The 
diagnosis was history of gunshot wound, right foot, with 
multiple metal fragments.

Reports of physical examination of the veteran for a 
driver's permit, completed by James M. Hamilton, MD, in 
January 1974, in June 1981, and in February 1983 show that 
the veteran's upper and lower extremities were normal.  
Private treatment notes dated from November 1965 to 
September 1992 reflect treatment of the veteran for various 
minor complaints and injuries.  Those notes make no 
reference to the veteran's gunshot wound injury of the 
right foot except in the June 13, 1988 letter stating that 
an X-ray of the veteran's foot shows an old shotgun blast 
injury with damage and destruction to many metatarsal bones 
of the right foot which, in Dr. Hamilton's opinion, 
constituted a serious degree of disability to the veteran, 
and the August 1993 letter from the same physician citing 
the earlier letter.

A January 1994 letter from Thomas G. Taylor, MD, cites a 
history offered by the veteran to the effect that he 
sustained a shotgun wound injury to the right foot at age 
sixteen; that he did well and experienced no problems with 
his foot until after completing basic training; that he was 
transferred from infantry to supply clerk;  that he was 
discharged early from the service because of his foot; and 
that he was subsequently employed as a truck driver and 
fork lift operator.  Physical examination revealed 
stiffness in the subtalar joint, no motion of the midfoot, 
no palpable dorsalis pedis pulse, and gunshot entry and 
exit wounds on the dorsal and plantar aspects of the 
midfoot, respectively.  X-ray studies disclosed destruction 
of the midfoot with quite a bit of lead shot remaining, 
with the blast being centered on the base of the third 
metatarsal and evidence of degenerative changes in that 
area.  The diagnosis was old shotgun wound of the right 
foot, with a stiffened mid foot and degenerative changes.  

Records obtained from the Social Security Administration 
(SSA) consist of those private medical records previously 
described.  Information provided by the veteran includes an 
application showing that he first saw Dr. Levin in February 
1969 and last saw him in August 1969[sic].  The veteran was 
denied SSA disability benefits based upon a gunshot wound 
of the right foot.  

A report of VA podiatric examination, conducted in June 
1996, cited records showing that the veteran served on 
active duty from April 1968 to November 1968; that he had a 
preexisting injury to his right foot from a gunshot wound 
he sustained at age 14 or 15; that while in the military he 
experienced pain in his right foot and was subsequently 
discharged from the service; and that he now has chronic 
pain in his right foot.  He complained of varying pain, 
stiffness, weakness in pushing off, fatigue, a limp, and 
functional problems secondary to pain during flare-ups.  
Complete and extensive findings were reported on 
examination of the right foot.  Multiple X-ray studies of 
the right foot revealed residuals of a gunshot wound in the 
right midfoot with multiple shrapnel in place and severe 
degenerative joint disease from the first to the 4th 
metatarsal joint, without current evidence of acute bony 
changes.  The diagnosis was residuals of a gunshot wound of 
the right foot, and probable degenerative joint disease 
secondary to the gunshot wound of the right foot midtarsal 
joints. 

With respect to whether the veteran's gunshot wound of the 
right foot had been aggravated or worsened by military 
service, the examiner expressed the opinion that the 
veteran's preservice injury had run a natural course of 
degenerating with time, and that his condition would be the 
same whether he had been on active duty during wartime or 
not.  The examiner further stated that it was his opinion 
that the veteran's chronic condition of the right foot was 
totally unrelated to any difficulty that he may have had 
while on active duty in the military, but was related to 
prolonged usage.  In addition, he stated that the short 
time that the veteran was in the military would not 
sufficiently add to the destructive problems of the gunshot 
wound itself, and that there was no definite significant 
injury while on active duty that would have added to the 
veteran's foot condition.  

II  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. 
§ 3.303(a) (1998).  A preexisting disease or injury will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. § 3.306(a) 
(1997).  Clear and unmistakeable evidence (obvious and 
manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153(West 1991);  38 C.F.R. § 3.306(b) (1998).

Governing law and regulations provide that every veteran 
shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111, 1137.   
In this case, the veteran's service entrance examination is 
not available.  However, the Federal Circuit Court has held 
that the general rule is that where evidence to prove a 
fact is peculiarly within the knowledge and competence of 
one of the parties, fairness requires that party to bear 
the burden of coming forward.  By conducting both induction 
and physical examinations, the government is in the best 
position to have reliable medical evidence about the 
changes in a preexisting medical condition.  If it does 
not, it cannot penalize the veteran, in whose favor all 
doubts musts be resolved.  Jensen v. Brown,  19 F.3d. 1413 
(Fed. Cir. 1994).  It follows that where a report of 
service entrance examination is not of record, the Board 
must accord the veteran the presumption of soundness at 
service entry, absent clear and unmistakeable evidence to 
the contrary.  

In  Akins v. Derwinski,  1 Vet. App. 228, 232 (1991), 
(service connection for enucleated eye due to aggravation), 
the Court stated that once the presumption of soundness is 
in place, the burden shifted to VA to offer clear and 
unmistakable evidence to rebut the presumption of service 
connection.  

Governing regulations provide that there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary.  Consequently with notation or discovery during 
service of such residual conditions (including scars or 
healed fractures; etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  38 C.F.R. 
§ 3.303(c) (1998).

While the foregoing specifically provides that the types of 
clinical evidence listed will satisfy the requirement of 
"clear and unmistakeable proof" without "additional or 
confirmatory evidence[,]" the United States Court of 
Appeals for Veterans Claims (Court) has held that "[t]he 
Board must support its medical conclusions on the basis of 
independent medical evidence in the record or through 
adequate quotations of recognized treatises; it may not 
rely upon its own unsubstantiated judgment."  Crowe v. 
Brown,  7 Vet. App. 233, 244 (1994);  See Thurber v. Brown,  
5 Vet. App.  119, 122 (1993);  Hatlestad v. Derwinski,  3 
Vet. App. 213, 217 (1992) (Hatlstad II);  Colvin v. 
Derwinski,  1 Vet. App. 171, 175 (1991).  Further, the 
Court has held that "the Board may not rely on a 
regulation [in this case  38 C.F.R. § 3.303 (c)] as a 
substitute for the requirement that it rely on independent 
medical evidence . . . . Without independent medical 
evidence in the record, the regulation, standing alone, 
does not support a finding that the veteran's condition 
preexisted service."

However, governing regulations otherwise provide that a 
history conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during 
or subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken 
into full account (emphasis added).  38 C.F.R. 
§ 3.304(b)(2) (1998).

In his sworn testimony at his several personal hearings, 
the veteran has acknowledged that he sustained a through-
and-through shotgun wound injury to the right foot prior to 
service entry.  

In this case, the Board's finding that the veteran's 
shotgun wound of the right foot preexisted service entry is 
additionally supported by the independent medical evidence 
of record and the veteran's own statements and sworn 
testimony, each of which clearly establish the preservice 
existence of residuals of a shotgun wound of the right 
foot.  Specifically, the Board notes that the service 
medical records show that the veteran initially complained 
of right foot pain secondary to an "old shot gun wound" 
on May 10, 1968, 10 days after service entry; that he was 
again seen four days later with similar complaints, and an 
X-ray of his right foot was performed; that in August 1968, 
an examiner stated that the veteran had an "old" shotgun 
wound of the right foot; that physicians who treated the 
veteran during service consistently stated that the 
veteran's residuals of a shotgun wound of the right foot 
were "old"; that the veteran stated unequivocally during 
ongoing treatment in service that he was shot before 
entering service; and that the Army Physical Evaluation 
Board found that the veteran had a painful plantar scar and 
keloid formation of the right foot from a January 1967 gun 
shot wound, and that such residuals of a shotgun wound of 
the right foot preexisted service entry.  

In addition, the Court has held that "A layperson can 
provide an eye-witness account of a veteran's visible 
symptoms."  Espiritu v. Derwinski,  2 Vet. App. 492, 494 
(1992).  The only eye-witness testimony as to the original 
gunshot wound injury and its visible symptoms is that of 
the veteran.  The Board finds that the veteran's through-
and-through shotgun wound injury of the right foot was 
productive of visible symptoms, and that the veteran was 
especially in a position to provide lay evidence consisting 
of an eye-witness account of the inception, development, 
and manifestations of such symptoms.  38 C.F.R. 
§ 3.304(b)(2) (1998);  Espiritu, at 494.  The veteran 
offered such eye-witness testimony at his several personal 
hearings held in April 1989, in January 1994, and in 
February 1996, and the Board finds that particular 
testimony credible.  

Based upon the independent medical evidence cited and the 
veteran's own statements and sworn testimony, the Board 
finds that a residuals of a shotgun wound of the right foot 
clearly and unmistakeably preexisted service entry, and 
that the presumption of soundness at service entry is 
rebutted by such evidence.  38 U.S.C.A. §§ 1111 (West 
1991);  Akins v. Derwinski,  1 Vet. App. 228, 232 (1991);  
Bagby v. Derwinski,  1 Vet. App. 225 (1991). 

In  Akins v. Derwinski,  1 Vet. App. 228, 232 (1991), the 
Court further stated that In this case, the independent medical evidence in the 
record which serves to establish the preservice existence 
of residuals of a shotgun wound of the right foot 
additionally serves to support a conclusion that that 
veteran's preservice residuals of a shotgun wound of the 
right foot underwent no increase in severity during active 
service and was not aggravated by service.  [See Report of 
Medical Examination for Separation, Narrative Summary, and 
Report of Physical Evaluation Board Proceedings, dated in 
October 1968]  The Board finds that the opinion of the 
physician preparing the Narrative Summary and the 
conclusion of the Physical Evaluation Board physicians in 
October 1968 constitutes persuasive medical evidence that 
the veteran's residuals of a shotgun wound of the right 
foot preexisted service entry and were not aggravated 
during service.  

The Court has held that ". . . temporary or intermittent 
flareups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in 
service' unless the underlying condition, as contrasted to 
symptoms, is worsened."  Jensen v. Brown,  19 F.3d 1413 
(Fed. Cir. 1994);  Hunt v. Derwinski,  1 Vet. App. 292, 297 
(1991).  No worsening of the underlying residuals of the 
veteran's shotgun wound through the right foot are shown by 
objective clinical findings or competent medical opinion 
during active service.  

In addition, the report of VA examination of the veteran's 
right foot by a podiatrist in June 1996 includes his 
professional opinion, based upon his review of the record 
and a current examination, that the veteran's preservice 
injury had run a natural course of degenerating with time, 
and that his condition would be the same whether he had 
been on active duty during wartime or not.  The examiner 
further stated that it was his opinion that the veteran's 
chronic condition of the right foot was totally unrelated 
to any difficulty that he may have had while on active duty 
in the military, but was related to prolonged usage.  In 
addition, he stated that the short time that the veteran 
was in the military would not sufficiently add to the 
destructive problems of the gunshot wound itself, and that 
there was no definite significant injury while on active 
duty that would have added to the veteran's foot condition.  
The Board finds that such statement of professional 
opinion, following extensive review and a current 
examination, constitutes a specific finding that that there 
is no evidence of aggravation of a preexisting condition or 
increase in disability during service, and that any 
postservice increase was due to the natural progress of the 
condition, as required by  Akins v. Derwinski,  1 Vet. App. 
228, 232 (1991).  The record contains no competent medical 
evidence or opinion to the contrary.  

Further, the Board is not required to accept every bald 
assertion made by a veteran as to service incurrence or 
aggravation of a disability.  See  Smith v. Derwinski.  2 
Vet.App. 137, 140 (1992).  The Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993);  Espiritu v. Derwinski,  
2 Vet. App. 492, 495 (1992).  Thus, the veteran's testimony 
as to the cause of any alleged increase in severity of his 
preservice gunshot wound of the right foot is not 
competent.  If such testimony is not competent, it cannot 
be probative.  

Neither is the veteran entitled to the lightened 
evidentiary burden afforded combat veterans in connection 
with claims involving combat-related disabilities, as this 
veteran did not serve in combat and has not alleged that 
his right foot disability was caused or worsened in combat.  
See  38 U.S.C.A. § 1154(b) (West 1991);  38 C.F.R. 
§ 3.304(d) (1998).

Further, the June 1988 letter from Dr. James Hamilton, the 
veteran's private physician, cites an old shotgun blast 
injury with damage and destruction of many metatarsal bones 
of the right foot, and states that the old shotgun blast 
injury constitutes a serious degree of disability (emphasis 
added).  The service medical records are silent for 
complaint, treatment, ot findings of a right foot injury 
occasioned by falling over a log during infantry training.  
There is no mention of any subsequent, intercurrent, or 
superimposed right foot injury in Dr. Hamilton's letter, 
and there is no competent medical evidence in the record 
which contemplates any other or later injury to the 
veteran's right foot.  Although the January 1994 letter 
from Thomas G. Taylor, MD, cites a history of inservice 
injury provided by the veteran, there are no clinical 
findings of any injury or disability other than the 
residuals of a shotgun wound of the right foot with 
degenerative changes.  In all, the medical record is silent 
for competent medical evidence identifying, demonstration 
or diagnosing any inservice injury to the veteran's right 
foot, or any increase in severity during service. 

In the absence of competent clinical evidence or opinion 
demonstrating that the veteran's preexisting gun shot wound 
to the right foot underwent any chronic increase in 
disability during active service, and that any degeneration 
over time was due to the natural progression of his 
preservice injury, the Board finds that service connection 
for a right foot disability by way of aggravation is not 
warranted.  

The Board has considered the contentions advanced by the 
appellant in his written statements and in his sworn 
testimony.  However, the record shows that the veteran has 
failed to provide a reliable and consistent history 
regarding his preservice shotgun wound to the right foot.  
For example, he has testified variously that the accident 
occurred when he has 13, 14, 15, or 16 years old; that the 
injury occurred three years before service; that the 
accident occurred while he was riding around in a car at 
night "hunting" with his friends; that the accident 
occurred when he and a friend were cleaning the shotgun; 
that his wound was cleaned, the shot removed, and his foot 
bandaged, with no further problems; and, alternatively, 
that he was unable towalk for eight months after the 
accident; that he had no foot problems at all after the 
injury; and that he was twice rejected for military service 
after taking a physical examination.  

However, the Board notes that the service medical records 
dated in May 1968 reflect the veteran's statement that the 
shotgun wound injury occurred one and one-half years 
previously, or approximately in January 1967, while service 
medical records dated in August 1968 show that the veteran 
reported that the shotgun wound injury occurred eight or 
nine months previously.  In addition, the Narrative Summary 
prepared for the Physical Evaluation Board states 
unequivocally that the veteran's shotgun wound injury to 
the right foot took place in January 1967.  The Board finds 
that the history corresponding with an accident date of 
January 1967 is based upon the veteran's recollections at 
the time closest to the event and is the most credible of 
the dates of injury he has offered.  Further, on VA 
examination in May 1969, the veteran's complaints included 
right foot pain since 1967 (emphasis added).

That date of injury is further supported by the statements 
of his football and basketball coaches which, taken 
together, show that he had no disabling injuries while 
playing high school sports, and that he graduated after his 
senior year in 1965-1966.  The Board agrees that such 
evidence is consistent with the veteran's denial of any 
gunshot wound injury which interfered with high school 
athletics.  However, the date of injury which is supported 
by the evidentiary record is in January 1967, not during 
the veteran's high school years.  Thus, the Board finds 
that the absence of any evidence of a disabling right foot 
injury during or prior to the 1965-1966 school year is not 
probative of the date of the veteran's injury.  

The veteran's attempts to minimize the disabling effects of 
his preservice gunshot wound injury to the right foot by 
asserting that such injury caused him no problems is 
inconsistent with his testimony that he was unable to walk 
for eight months after the injury; that he was twice 
rejected for military service before being drafted; and 
that he began going on sick call within the first 10 days 
of active service with specific complaints related to his 
is gunshot wound injury.  His testimony that he experienced 
no right foot problems prior to entering service must be 
weighed against the clinical and radiographic findings on 
private and VA examinations, which show an old shotgun 
blast injury with damage and destruction of many metatarsal 
bones of the right foot, and Dr. Hamilton's letter stating 
that the old shotgun blast injury constituted a serious 
degree of disability.  His testimony that nothing was done 
for him in service, and that he was given only pain 
killers, is belied by the service medical records.  For the 
reasons set forth above, the Board finds that the veteran 
is not a reliable historian nor a credible witness.  As to 
the lay statement asserting that the veteran wrote a 
correspondent that he tripped over a log and hurt his foot 
during training, the Board notes that the evidentiary 
record shows no such contemporaneous statement or history 
was provided by the veteran to his treating physicians.  
Accordingly, the Board finds this alleged but undocumented 
assertion as to a statement by the veteran is not credible.  

For the reasons and bases set out above, the Board 
concludes that the veteran's claim of entitlement to 
service connection for a right foot disability, diagnosed 
as residuals of a gunshot wound to the right foot, based 
upon aggravation must be denied.  

In reaching its determination, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for a right foot disability, diagnosed 
as residuals of a gunshot wound to the right foot, based 
upon aggravation is denied.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals




- 22 -


- 1 -


